     Case 2:20-cr-00095 Document 48 Filed 04/09/21 Page 1 of 8 PageID #: 212




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                       CRIMINAL ACTION NO. 2:20-cr-00095

DERRICK LEE RACER



                       MEMORANDUM OPINION AND ORDER


          Pending before the court is Defendant’s Motion to Suppress [ECF No. 38] and

Defendant’s Motion to Seal [ECF No. 39] Exhibit B to his Motion to Suppress. For the

reasons that follow, the Motion to Suppress [ECF No. 38] is DENIED and the Motion

to Seal [ECF No. 39] is GRANTED.

     I.      Background

          Just before midnight on March 2, 2020, Officer Matthew Cooper of the Saint

Albans Police Department observed Defendant Derrick Racker riding his bicycle

down a Saint Albans street without a helmet. Because Saint Albans has an ordinance

requiring helmets “from dusk to dawn,” Officer Cooper initiated a traffic stop.

Municipal Ord., Saint Albans, West Virginia, 2018-08, § 303.20(l). Officer Cooper was

in uniform and driving a marked SUV at the time. He did not have a body camera.
     Case 2:20-cr-00095 Document 48 Filed 04/09/21 Page 2 of 8 PageID #: 213




          When Officer Cooper approached Defendant, he discussed the purpose of the

stop and asked Defendant if he had any firearms on his person. Defendant answered

that he did have a firearm. Defendant also told Officer that he was not allowed to

possess the firearm. After this initial interaction, two other officers from the Saint

Albans Police Department arrived. Defendant was arrested for being a felon in

possession of a firearm and was transported to the Saint Albans police station where

he was processed. Defendant was read his Miranda warnings, signed a waiver of

those rights, and gave a statement to officers confirming that he knew he was not

permitted to possess the firearm due to a prior felony conviction in West Virginia.

          On June 23, 2020, a federal grandy jury returned a single-count indictment

against Defendant charging him with being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1) and 924(a)(2).

    II.       Motion to Suppress

          Defendant now seeks to suppress the firearm recovered from his person at the

stop and the inculpatory statements attributed to him during the stop, the arrest,

and the processing at the police department. [ECF No. 38]. Defendant argues that

Officer Cooper violated his Fourth Amendment rights by extending the traffic stop to

ask whether he possessed any weapons. He further argues that Officer Cooper

violated his Fifth Amendment rights by questioning him at the stop without Miranda

warnings.



          
          It is unclear whether Officer Cooper asked if Defendant possessed any “firearms,” or if he possessed any
“weapons.” I do not find the terminology used in this instance to be decisive. However, I will presume Defendant is
correct when he says Officer Cooper asked about “firearms.”

                                                         2
    Case 2:20-cr-00095 Document 48 Filed 04/09/21 Page 3 of 8 PageID #: 214




      When deciding a motion to suppress, the district court may make findings of

fact and conclusions of law. United States v. Stevenson, 396 F.3d 538, 541 (4th Cir.

2005). The burden of proof is on the party who seeks to suppress the evidence. United

States v. Dickerson, 655 F.2d 559, 561 (4th Cir. 1981). Once the defendant establishes

a basis for his motion to suppress, the burden shifts to the government to prove the

admissibility of the challenged evidence by a preponderance of the evidence. United

States v. Matlock, 415 U.S. 164, 177 n.14 (1974).

      A. Defendant’s Fourth Amendment Claim

      It is well-settled that a traffic stop constitutes a seizure and thus implicates

the Fourth Amendment. See Rodriguez v. United States, 575 U.S. 348, 354 (2015). To

determine whether an officer’s actions during a traffic stop are reasonable, “[courts]

apply the standard articulated in Terry v. Ohio, 392 U.S. 1 (1968), wherein the court

asks (1) if the stop was ‘legitimate at its inception,’ United States v. Hill, 852 F.3d

377, 381 (4th Cir. 2017), and (2) if ‘the officer’s actions during the seizure were

reasonably related in scope to the basis for the traffic stop,’ Williams, 808 F.3d at

245.” United States v. Bowman, 884 F.3d 200, 209 (4th Cir. 2018).

      Taking these principles into account, in this case, the officer asked a single

question that Defendant claims violated his rights—whether Defendant was carrying

any firearms. There is no dispute that the stop in this case was “legitimate at its

inception” because Officer Cooper witnessed Defendant violating the helmet

ordinance. Therefore, the question before the court is whether Officer Cooper’s




                                          3
    Case 2:20-cr-00095 Document 48 Filed 04/09/21 Page 4 of 8 PageID #: 215




question was related to the mission of the stop. If the question was not related to the

mission of the stop, then I must determine whether it unlawfully prolonged the stop.

      The United States Supreme Court has made clear that because “traffic stops

are ‘especially fraught with danger to police officers,’” an officer “may need to take

certain negligibly burdensome precautions in order to complete his mission safely.”

Rodriguez, 575 U.S. at 356 (quoting Arizona v. Johnson, 555 U.S. 323, 330 (2009)).

“Unlike a general interest in criminal enforcement, however, the government’s officer

safety interest stems from the mission of the stop itself.” Id. For instance, an officer

may order the driver out of the car for safety purposes because officer safety weighs

greater than the “‘de minimis’ additional intrusion of requiring a driver, lawfully

stopped, to exit a vehicle.” Id. (citing Pennsylvania v. Mimms, 434 U.S. 106, 110–11

(1977)); see also Maryland v. Wilson, 519 U.S. 408, 413–15 (expanding Mimms to

include all passengers).

      In this case, the officer asked the single question of whether defendant was

carrying any firearms. Defendant argues that the question went beyond the scope of

the stop. According to Defendant, Officer Cooper had all the information he needed

to assess the helmet violation before he even approached Defendant—Officer Cooper

saw Defendant riding his bicycle without a helmet, and Defendant did not need a

license, insurance, or registration to ride the bicycle; therefore, Officer Cooper had

nothing to investigate when he made the stop. [ECF No. 38, at 9–10]. As the

Government points out, however, this argument ignores the fact that Officer Cooper




                                           4
    Case 2:20-cr-00095 Document 48 Filed 04/09/21 Page 5 of 8 PageID #: 216




needed to identify and interact with Defendant and inform him of the reason for the

stop.

        Courts have already recognized the authority of “officers conducting a traffic

stop [to] inquire about dangerous weapons.” United States v. Everett, 601 F.3d 484,

495 (6th Cir. 2010) (“[I]t would be irrational to conclude that officers cannot take the

‘less intrusive [measure]’ of ‘simply [asking] whether a driver has a gun.’”); see also

Johnson, 555 U.S. at 327 (finding that a stop, which included the officer asking if

there were any weapons in the vehicle, was a legitimate stop). The single question in

this case is certainly less intrusive than ordering the driver and passengers out of the

car. See Mimms, 434 U.S. at 110–11; see also Wilson, 519 U.S. at 413–15. As another

court has reasoned, “If a police officer may, in the interest of officer safety, order all

occupants out of the vehicle for the duration of the stop without violating the Fourth

Amendment, the officer may take a less burdensome precaution to ensure officer

safety.” State v. Wright, 2019 WI 45, 926 N.W.2d 157, 163. I have previously

considered very similar circumstances. See United States v. Buzzard, 395 F.Supp.3d

750 (S.D. W. Va. 2019). In Buzzard, the officer conducted a lawful traffic stop and

asked a single question that Mr. Buzzard claimed unlawfully prolonged the stop—

whether there was anything illegal in the vehicle. Id. at 753. In that case, I held, as I

do here, that the question was nonintrusive and related to officer safety, and was part

of the mission of the stop.

        Because the question asked here, whether Defendant had any firearms, is

perhaps the most basic of inquiries related to officer safety, I find that it was related



                                            5
    Case 2:20-cr-00095 Document 48 Filed 04/09/21 Page 6 of 8 PageID #: 217




to the mission of the stop itself and does not violate the Fourth Amendment. See

Rodriguez, 575 U.S. at 355.

      B. Defendant’s Fifth Amendment Claim

      Defendant also argues that Officer Cooper violated his Fifth Amendment right

by asking him whether he had any firearms during the stop. According to Defendant,

“[t]hese custodial statements were obtained through interrogation and are what

prompted [Officer] Cooper to arrest” Defendant. [ECF No. 38, at 6]. Defendant argues

that because he had not been read his Miranda warnings when he told Officer Cooper

he had the gun, the question violated his Fifth Amendment rights and his statement

should be suppressed.

      When statements stem from custodial interrogation of a defendant, they are

inadmissible unless the government can demonstrate “the use of procedural

safeguards effective to secure the privilege against self-incrimination.” Miranda v.

Arizona, 384 U.S. 436, 444 (1966). “Custodial interrogation” is “questioning initiated

by law enforcement officers after a person has been taken into custody or otherwise

deprived of his freedom of action in any significant way.” Id. Thus, when a person is

subjected to a custodial interrogation, “Miranda warnings” are required. See United

States v. Leshuk, 65 F.3d 1105, 1108 (4th Cir. 1995).

      Importantly, the United States Supreme Court has held that “Miranda

warnings are not required when a person is questioned during a routine traffic stop

or a [Terry] stop.” Leshuk, 65 F.3d at 1108 (citing Berkemer v. McCarty, 468 U.S.

420, 437–432 (1984)). “A brief but complete restriction of liberty is valid under Terry”



                                           6
    Case 2:20-cr-00095 Document 48 Filed 04/09/21 Page 7 of 8 PageID #: 218




and does not convert the stop into a custodial arrest. United States v. Moore, 817 F.2d

1105, 1108 (4th Cir. 1987). In fact, Terry stops customarily involve “detentions where

the person detained is not technically free to leave while the officer pursues the

investigation.” Leshuk, 65 F.3d at 1109 (quoting United States v. Manbeck, 744 F.2d

360, 376–77 (4th Cir.1984), cert. denied, 469 U.S. 1217 (1985)). “Instead of being

distinguished by the absence of any restriction of liberty, Terry stops differ from

custodial interrogation in that they must last no longer than necessary to verify or

dispel the officer’s suspicion.” Leshuk, 65 F.3d at 1109.

      Here, I have already held that Officer Cooper asking Defendant if he had any

firearms was part of the mission of the stop and, therefore, did not unreasonably

extend the stop or take it out of the realm of a routine Terry-type traffic stop. There

is no dispute that Officer Cooper asked the question and defendant answered that he

had the firearm during the initial traffic stop. Therefore, because that interaction was

part of a routine stop, no Miranda warnings were required and the statement need

not be suppressed. Further, there is no dispute that when Defendant made his

statement at the Saint Albans police station, he had been read his Miranda warnings

and had signed a waiver. Therefore, the is no basis upon which to suppress that

statement.

      C. Conclusion

   Defendant’s Motion to Suppress [ECF No. 38] is DENIED.




                                           7
   Case 2:20-cr-00095 Document 48 Filed 04/09/21 Page 8 of 8 PageID #: 219




   III.     Motion to Seal

         Also pending is Defendant’s Motion to Seal [ECF No. 39] Exhibit B to his

Motion to Suppress [ECF No. 38]. Because Exhibit B contains grand jury testimony

not intended for public disclosure, the Motion [ECF No. 39] is GRANTED.

   IV.      Conclusion

         For the foregoing reasons, Defendant’s Motion to Suppress [ECF No. 38] is

DENIED. Defendant’s Motion to Seal [ECF No. 39] is GRANTED.

         The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                             ENTER:       April 9, 2021




                                         8
